
	
		II
		109th CONGRESS
		2d Session
		H. R. 5697
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2006
			Received
		
		AN ACT
		To provide for the appropriate designation
		  of certain Federal positions involved in wildland fire suppression
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Wildland Firefighter
			 Classification Act.
		2.Requirement
			(a)In generalIn the administration of
			 chapter
			 51 of title 5, United States Code, the Director of the Office
			 of Personnel Management shall ensure that the official title assigned under
			 such chapter to any class or other category of positions described in
			 subsection (b) shall include the designation of Wildland
			 Firefighter or words to that effect.
			(b)ApplicabilityThis section shall apply in the case of any
			 class or other category of positions that consists primarily or exclusively of
			 forest technician positions, range technician positions, or any other category
			 of positions the duties and responsibilities of which include significant
			 wildland fire suppression activities.
			(c)DefinitionsFor purposes of this section—
				(1)the terms class and
			 position shall have the meanings set forth in
			 section
			 5102 of title 5, United States Code; and
				(2)the terms forest technician
			 position, range technician position, and significant
			 wildland fire suppression activities shall have the meanings specified
			 by the Director of the Office of Personnel Management.
				3.Hazardous duty differential not
			 affectedSection 5545(d)(1)
			 of title 5, United States Code, is amended by striking all after
			 except and inserting an em-dash and the following:
			
				(A)an employee in an occupational series
				covering positions for which the primary duties are wildland firefighting, as
				determined by the Office; and
				(B)in such other circumstances as the Office
				may by regulation prescribe;
				and
				.
		
	
		
			Passed the House of
			 Representatives December 7, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
